Title: To George Washington from John Stanwix, 19 September 1757
From: Stanwix, John
To: Washington, George



Dear Sir
Camp near Carlisle [Pa.] Sepr 19th 1757

I am to own the Favour of your letter by Lieut. Campbell. wish he may meet with the Deserters he is in persuit off, this is a crime grown to so enormous a height on this Continent it will require some adequate remedie from the Commandr in Chief and fear it will require so severe a one as to make it necessary to put to death every deserter wee take, I have lost near fifty of the best men of the five Comps: of the First Battalion, retook twelve and a week ago hang’d four, and am sure it would have been right and for the good of the Service to have hanged the other eight which I pardon’d against my judgment. Lord Loudoun is

return’d to N: York with ten Battalions and presume by this time that he is with those gone up to Albany & ’tis said proposes to take post at the ruin’d Fort Willm Henry and to rebuild the same if time for it, but this cojectural. ’tis talk that eighteen French Ships of the Line in Lewisbourg and that this and the river St Lawrance &c. will guard it that most peoples hopes are over for the present from the North. no body believes the Story of the Duke of Cumberlands defeat, some smal skermish only with part of a rear guard of no consequence—one of the ten Battalions return’d with Lord Loudoun comes here the second of the Royal American’s, seven Companys joyn me, two go’s to Reading at Governer Dennys request, half a Company stays to recruit and Guard our Magazeen ⟨at⟩ Lancaster the Other half to York Town to recruit the Strength of the Companys I don’t know yet but believe they’r far from Complete, I beg you will believe that I am with truth Dr Sir Your most obedt humble Servt

John Stanwix

